FILED
                             NOT FOR PUBLICATION                            DEC 15 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


LUIS MANUEL AGUILAR,                             No. 13-73034

               Petitioner,                       Agency No. A076-611-256

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Luis Manuel Aguilar, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual finding, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008),

and we deny the petition for review.

      The record does not compel the conclusion that Aguilar applied for asylum

within a reasonable period of time after any changed or extraordinary

circumstances as to excuse his untimely filing. See 8 C.F.R. § 1208.4(a)(4), (5); Al

Ramahi v. Holder, 725 F.3d 1133, 1138-39 (9th Cir. 2013) (delay in filing was not

reasonable under all the circumstances). Thus, we deny the petition for review as

to Aguilar’s asylum claim.

      Substantial evidence supports the agency’s conclusion that Aguilar failed to

establish past persecution or that it is more likely than not he would be persecuted

on account of a protected ground. See Parussimova v. Mukasey, 555 F.3d 734,

740-41 (9th Cir. 2009) (applicant must prove a protected ground was or would be

‘at least one central reason’ for persecution); Nagoulko v. INS, 333 F.3d 1012,

1016 (9th Cir. 2003) (record did not compel finding that petitioner who was

“teased, bothered, discriminated against and harassed” experienced persecution).

Thus, we deny the petition as to Aguilar’s withholding of removal claim.

      Finally, substantial evidence also supports the agency’s denial of Aguilar’s

CAT claim because he failed to establish it is more likely than not he would be


                                          2                                    13-73034
tortured by or with the consent or acquiescence of the government if returned to El

Salvador. See Silaya, 524 F.3d at 1073.

      PETITION FOR REVIEW DENIED.




                                          3                                  13-73034